Citation Nr: 1226072	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  09-19 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for hypertension, and if so, whether service connection may be granted.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus.

3.  Entitlement to a disability rating in excess of 20 percent for service-connected diabetes mellitus type II.

4.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), and if so, whether service connection may be granted.

5.  Entitlement to service connection for squamous cell carcinoma of the head and neck, to include surgical lymph node resection.
6.  Service connection for sleep apnea.


REPRESENTATION

Veteran  represented by:	John S. Berry, Attorney 


ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 


INTRODUCTION

The Veteran had active, honorable service from September 1968 to May 1971, which includes the Veteran's period of service in the Republic of Vietnam. 

These matters comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  

By way of background, the Board initially denied the Veteran's erectile dysfunction service connection claim and hypertension claim to reopen in a February 2011 decision, and the Veteran subsequently appealed the denial of these claims to the United States Court of Appeals for Veterans Claims (Court).  Thereafter, the Court vacated the portion of the Board's decision relating to these claims and granted a Joint Motion for Partial Remand (Joint Motion) in an Order issued in August 2011.   The claims have now been returned to the Board for compliance with the mandates of the Joint Motion.

The Board has assumed jurisdiction over the issues of entitlement to an increased rating for service-connected diabetes mellitus, a claim to reopen service connection for an acquired psychiatric disorder, and entitlement to service connection for squamous cell carcinoma and sleep apnea pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).   These issues, as well as the issue of entitlement to service connection for erectile dysfunction, are addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  In a rating decision issued in October 1994, the RO denied service connection for hypertension, referred to as "high blood pressure."  Following receipt of notification of this determination, the Veteran initiated but later withdrew his appeal of this claim; accordingly, the decision became final.

2.  The evidence submitted since October 1994 is cumulative and fails to relate to an unestablished fact or raise a reasonable possibility of substantiating the Veteran's hypertension service connection claim.


CONCLUSION OF LAW

New and material evidence has not been submitted, and the Veteran's claim of entitlement to service connection for hypertension is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) the Veteran status; (2) the existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  

With regard to the Veteran's claim to reopen his previously denied service connection claim for hypertension, a January 2008 letter informed the Veteran of the reason his claim was previously denied, as well as the new and material evidence necessary to reopen his claim, thereby complying with the mandates of Kent v. Nicholson, 20 Vet. App. 1 (2006).  The letter further informed the Veteran of the evidence he was responsible for obtaining and the evidence VA would obtain on his behalf, as well as the method by which VA determines disability ratings and effective dates.  This notice was sent prior to the initial adjudication of the Veteran's claim.  

Regarding VA's duty to assist, the Board finds that all relevant facts have been properly developed and that all available evidence necessary for equitable resolution of the issue addressed in this appeal has been obtained.  The Veteran's service treatment and personnel records have been obtained, as well as his private and VA treatment records.  Moreover, there are no records identified by the Veteran as relevant that were not obtained.  The Board acknowledges that the Veteran's most recent VA treatment records have not been obtained for review in conjunction with this appeal; however, neither the Veteran nor his attorney have suggested that they are relevant to this appeal.  Furthermore, evidence reflecting on-going treatment for the Veteran's hypertension would not relate to the reason the Veteran's claim was denied and would therefore not serve to substantiate his claim to reopen.  As such, the Board finds that a remand of this claim to obtain these recent treatment records is not warranted.

The Veteran was also offered an opportunity to testify at a Board hearing, but he declined.  The Board acknowledges that the Veteran was not provided with a VA examination regarding his claim to reopen service connection for hypertension.  However, the Board finds that such an examination and related medical opinion is not warranted, as VA's duty to provide an examination is not triggered absent the submission of new and material evidence.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

Claim to Reopen

The Veteran's service connection claim for hypertension, referred to as  high blood pressure, was initially denied by the RO in a rating decision issued in October 1994.  While it appears that the Veteran may have perfected a timely appeal of this denial (his timely VA Form 9 references many denied claims, but not hypertension), he nevertheless later withdrew his appeal as reflected in an "appeal cancellation form" dated in January 1999; thus, the denial of this claim became final.  

Nevertheless, while the denial of the Veteran's hypertension service connection claim is final, a previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

The RO initially denied the Veteran's hypertension service connection claim in an October 1994 rating decision because the Veteran's service treatment records failed to reflect any complaints of or treatment for high blood pressure, and the medical evidence of record failed to suggest that the Veteran developed high blood pressure soon after service.   

The evidence of record at the time the Veteran's claim was initially denied included the Veteran's service treatment records, which failed to reflect any elevated blood pressure readings for VA purposes.  Additionally, no cardiovascular abnormalities were noted during the Veteran's separation examination performed in January 1972, at which time the Veteran's blood pressure was recorded as 124/78.  The Veteran's private treatment of record first reflected a diagnosis of hypertension in 1992, and his VA examination reports of record failed to reference his hypertension.  The Veteran's statements of record also failed to specifically reference his hypertension.

The evidence added to the record since the previous denial includes the Veteran's private and VA treatment records, VA examination reports, and submitted statements.  The Veteran's newly submitted private treatment records reflect treatment from as early as 1980; however, the first record reflecting a diagnosis of hypertension is dated in 1987.  The Veteran's VA treatment records and examination reports reflect his continued treatment for hypertension, and in his submitted statements, the Veteran asserts that he has had hypertension since 2000 and believes that he may have developed the condition as the result of herbicide exposure during his Vietnam service.  

While the Veteran's private treatment records associated with his claims file since the previous denial of his claim reflect a diagnosis of hypertension five years prior to the earliest diagnosis of hypertension previously of record (reflecting a diagnosis of hypertension in 1987 as opposed to 1992), these records do not establish that the Veteran developed hypertension soon after service.  The Veteran was discharged from service in 1971; thus, these records establish a diagnosis of hypertension approximately 16 years after service.  Moreover, as private treatment records prior to 1987 (dating to 1980) failed to reflect any findings of hypertension, the Board finds that the Veteran's newly submitted private treatment records fail to suggest that the Veteran's hypertension developed in service or very soon thereafter, and therefore fail to raise a reasonable probability of substantiating the Veteran's claim.

With regard to the Veteran's VA treatment records, the records continue to reflect the Veteran's treatment for hypertension and do not contain any medical opinions regarding the etiology of his hypertension.  Moreover, medical records describing the Veteran's current condition are not material to the issue of service connection.  See Morton v. Principi, 3 Vet. App. 508 (1992).   With regard to the Veteran's newly submitted statement reflecting his report that he has had hypertension since 2000 and that he believes that his hypertension is the result of his herbicide exposure during service, the Veteran's report of having experienced hypertension since 2000 does not suggest a relationship between his hypertension and service.  Moreover, applicable VA regulations do not provide a basis for awarding service connection for hypertension based solely on presumed herbicide exposure.  See 38 C.F.R. § 3.309.  Additionally, there are no medical opinions of record suggesting such a relationship.  

With regard to the Veteran's assertion regarding the onset and etiology of his hypertension, the Board notes that as hypertension is largely regarded as an asymptomatic disease, it is not capable of lay observation.  C.f. Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).   However, inasmuch as the Veteran is capable to reporting being treated for and receiving a diagnosis of hypertension (which he reports occurred in 2000), the Board notes that the Veteran is a lay person, and the etiology of his hypertension is a subject requiring medical expertise.  As such, the Veteran's is not competent to link his hypertension to his presumed in-service herbicide exposure.   See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (holding that a lay person is not considered competent to testify regarding medically complex issues); c.f. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (distinguishing  situations in which a layperson is competent to identify the medical condition).  Accordingly, his assertions of medical causation cannot serve as the predicate to reopen his claim.  
  
Accordingly, the Board concludes that the evidence submitted since the October 1994 RO decision is not new and material and does not serve to reopen the Veteran's hypertension service connection claim.


ORDER

A service connection claim for hypertension is not reopened.


REMAND

The Veteran is seeking service connection for his erectile dysfunction as secondary to his service-connected diabetes mellitus, and the Board previously denied the Veteran's service connection claim in a vacated 2011 decision after concluding that the evidence of record failed to relate the Veteran's erectile dysfunction to either service or his service-connected diabetes mellitus.

As reflected in the Joint Motion, the parties found fault with the Board's interpretation of the 2007 and 2008 VA diabetes mellitus examination reports of record, which the Board characterized as failing to attribute the Veteran's erectile dysfunction as a complication of his service-connected diabetes mellitus.  The parties noted that the medical history portion of these examination reports reflect that in response to questions regarding whether there were any genitourinary symptoms of diabetes mellitus, the examiners noted responses of erectile dysfunction.  Based on routine review of these examination reports, the Board interpreted the medical history portion of the examination to reflect responses elicited from the Veteran regarding his subjective complaints and symptomatology.  As such, the Board did not find that these notations were objective findings of a link between the Veteran's erectile dysfunction and his service-connected diabetes mellitus.  Moreover, the Board's interpretation of this evidence is consistent with the 2007 and 2008 VA examiners' failure to enumerate erectile dysfunction as one of the complications resulting from the Veteran's service-connected diabetes mellitus and the 2010 VA examiner's affirmative conclusion that the Veteran's erectile dysfunction resulted from anti-hypertensive medications.  Nevertheless, as the parties found that the examination reports reflected some facial inconsistencies, the Board finds that the Veteran's erectile dysfunction service connection claim should be remanded for further clarification.

Additionally, the record reflects that in January 2011, the Veteran submitted a notice of disagreement with the September 2010 rating decision denials of his diabetes mellitus increased rating claim, claim to reopen service connection for an acquired psychiatric disorder (claimed as PTSD), and service connection claims for squamous cell carcinoma and sleep apnea.  While a letter in the Veteran's virtual claims file reflects the RO's receipt of this notice of disagreement, the Veteran has yet to be provided with a statement of the case.  Accordingly, these claims must be remanded for such action.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). 

The Veteran's recent VA treatment records should also be obtained and associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's VA treatment records from November 2009 to the present.

2.  Return the Veteran's claims file to the VA examiner who conducted the Veteran's June 2010 VA diabetes mellitus examination, if available.  If this examiner is no longer available, the claims file should be provided to an appropriate VA medical professional.

The VA medical professional should then review the Veteran's claims file, including the Veteran's 2007, 2008, and 2010 VA examination reports.  The medical professional is asked to clarify, if possible, (based on his or her experience administering VA examinations and preparing examination reports), whether the notations in the medical history report portions of the 2007 and 2008 examinations indicating that erectile dysfunction is a genitourinary complication of the Veteran's diabetes mellitus are the Veteran's subjective reports transcribed by the examiners or objective findings of a relationship between the Veteran's erectile dysfunction and diabetes mellitus.  

In any event, the examiner should then opine whether it is at least as likely as not (i.e., a 50 percent probability of greater) that the Veteran's erectile dysfunction is related to the Veteran's service or is secondary to or aggravated by his service-connected diabetes mellitus.  

A complete rationale should be provided for any opinion expressed.  If it is determined that a medically-sound opinion cannot be made without resorting to speculation, an explanation as to why that is so should be included, to include a recitation of the missing facts necessary to render a non-speculative opinion.

3.  Then, issue a statement of the case with regard to the Veteran's diabetes mellitus increased rating claim, claim to reopen service connection for an acquired psychiatric disorder (claimed as PTSD), and service connection claims for squamous cell carcinoma and sleep apnea, to include notification of the need to timely file a Substantive Appeal to perfect his appeal of this issue.

4.  Then, readjudicate the Veteran's erectile dysfunction  service connection claim.  If the benefit sought remains denied, the Veteran and his attorney should be issued a supplemental statement of the case that addresses actions taken since the issuance of the last supplemental statement of the case, and given the opportunity to respond.  The case should then be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for




Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


